Citation Nr: 9930234	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of right hip injury, avulsion fracture of the 
acetabulum, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable disability rating for 
residuals of left knee injury, postoperative, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1969, with additional inactive service until 
January 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, granted service 
connection for residuals of right hip injury, with assignment 
of a 10 percent disability rating, and granted service 
connection for residuals of left knee injury, with assignment 
of a zero percent (noncompensable) disability rating.

In a statement received in February 1999, the veteran 
discussed the increased problems that he is experiencing due 
to his service-connected cervical spine disorder, and he 
asked for "more help" due to increased pain.  These 
statements are sufficient to constitute a claim for an 
increased rating.  This issue has not been adjudicated by the 
RO, and it is not inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran's right hip condition is manifested by 
subjective complaints of pain and slight limitation of 
motion, resulting in a slight level of functional loss.

3.  The veteran's left knee disorder is manifested by slight 
limitation of motion, subjective complaints of painful 
motion, and minimal degenerative changes, resulting in a 
slight level of functional impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for higher 
disability ratings for his right hip and left knee disorders, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating higher than 10 
percent for residuals of right hip injury, avulsion fracture 
of the acetabulum, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.20, 4.7, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5253 (1999).

3.  The criteria for a disability rating of 10 percent, and 
not higher, for residuals of left knee injury, postoperative, 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 4.71a, Diagnostic 
Code 5299-5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for his right hip and left knee conditions.  
Therefore, his claims continue to be well grounded as long as 
the rating schedule provides a higher rating for the service-
connected conditions.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional medical records that the 
RO did not obtain.  There is no evidence indicating that 
there has been a material change in the severity of the 
veteran's right hip or left knee disabilities since he was 
examined in 1998.  Sufficient evidence is of record to 
properly evaluate his service-connected disabilities.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The veteran has disagreed with the original disability 
ratings assigned for his right hip and left knee conditions.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate SOC.  Id. at 126 and 132.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  With an increased rating claim, "the present level 
of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The Statement of the Case (SOC) provided to the veteran 
identified the issues on appeal as evaluation of the service-
connected disabilities.  The SOC indicated that all the 
evidence of record at the time of the 1996 rating decision 
was considered in assigning the original disability ratings 
for the veteran's right hip and left knee disorders.  The RO 
did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claims of disagreement with the original ratings 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluation for the veteran's 
service-connected disabilities.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In evaluating the veteran's claims, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  

The Board has reviewed all the evidence of record, which 
consists of service medical records, reports of VA 
examinations conducted in 1996 and 1998, treatment records 
from a private physician dated from December 1984 to July 
1990, and treatment records from Alan Odom, M.D., dated from 
October 1984 to March 1987.  The evidence pertinent to each 
issue is discussed below.

A.  Right hip

The veteran's right hip disorder is currently evaluated under 
Diagnostic Code 5299-5253 as 10 percent disabling.  His 
service-connected disorder is that of residuals of a right 
hip injury with an avulsion fracture, which does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1999).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, a number is assigned for the residual condition of an 
injury on the basis of which the rating is determined.  
Therefore, his service-connected right hip condition is rated 
analogous to impairment of the thigh under Diagnostic Code 
5253.  

The currently-assigned 10 percent disability rating under 
Diagnostic Code 5253 required either (a) limitation of 
rotation of the thigh, where the affected leg cannot toe-out 
more than 15 degrees, or (b) limitation of adduction of the 
thigh, cannot cross legs.  A higher rating of 20 percent 
requires limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  

Since the veteran's right hip disorder does not have a 
specific diagnostic code, the Board will consider whether 
evaluation of his disability might be more appropriate under 
other diagnostic codes pertaining to hip disorders.  
Diagnostic Code 5250 for ankylosis of the hip provides a 60 
percent disability rating for favorable ankylosis of the hip 
in flexion at an angle between 20 and 40 degrees and slight 
adduction or abduction; a 70 percent disability rating for 
intermediate ankylosis of the hip; and a 90 percent 
disability rating for extremely unfavorable ankylosis of the 
hip with the foot not reaching the ground and crutches 
necessitated.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  

Diagnostic Codes 5251 and 5252 pertain to limitation of 
motion of the thigh.  Diagnostic Code 5251 will not result in 
a higher evaluation for the veteran's right hip disorder 
since it provides a single evaluation of 10 percent for 
limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5252 provides a 10 percent disability rating 
for limitation of flexion of the thigh to 45 degrees; a 20 
percent disability rating for limitation to 30 degrees; a 30 
percent disability rating for limitation to 20 degrees; and a 
40 percent disability rating for limitation to 10 degrees.  
Under Diagnostic Code 5254, flail joint of the hip warrants 
an 80 percent disability rating.  

Diagnostic Code 5255 for impairment of the femur provides a 
10 percent disability rating for malunion of the femur with 
slight knee or hip disability; a 20 percent disability rating 
for malunion of the femur with moderate knee or hip 
disability; a 30 percent disability rating for malunion of 
the femur with severe knee or hip disability; a 60 percent 
disability rating for either (a) fracture of the surgical 
neck of the femur with false joint, or (b) fracture of the 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, and weightbearing preserved with aid of brace; 
and an 80 percent disability rating for fracture of the shaft 
or anatomical neck of the femur with nonunion, with loose 
motion (spiral or oblique fracture).

VA regulations define normal range of motion for the hip as 
flexion from zero to 125 degrees and abduction from zero to 
45 degrees.  38 C.F.R. § 4.71 (1999).  During the VA 
examination in 1996, the veteran's range of motion for the 
right hip was flexion to 125 degrees and abduction to 40 
degrees.  During the VA examination in 1998, the veteran's 
range of motion for the right hip was flexion to 135 degrees 
and abduction to 30 degrees.  Therefore, the objective 
medical evidence shows that the veteran has no limitation of 
motion of the right hip with flexion and, at most, slight 
limitation of motion of the right hip with abduction.  He has 
not, however, lost motion beyond 10 degrees with abduction, 
and an increased evaluation is therefore not warranted under 
Diagnostic Code 5253.  Moreover, since there is no limitation 
of flexion, an increased evaluation is not warranted under 
Diagnostic Code 5252.

The medical evidence does not indicate that the veteran's 
right hip is ankylosed, and it is clear that the hip is not 
immobilized since he has the ability to move it.  The medical 
evidence does not indicate that the veteran has a flail joint 
of the right hip.  Therefore, the criteria for an increased 
rating under Diagnostic Code 5250 or 5254 have not been met.

The veteran did not incur a fracture of the femur during 
service, and there is no medical evidence indicating malunion 
or nonunion of the right femur. There is no objective 
evidence that the veteran has any functional loss or 
limitation as a result of his right hip condition.  He 
contends that he has to "crawl to the bathroom" in the 
morning and that his hip "falls out of the socket" when he 
lies down.  However, there is no medical evidence supporting 
these contentions.  Moreover, he walks with a relatively 
normal gait and does not require assistive devices for 
ambulation.  He can walk on his toes and heels.  There is no 
atrophy of the right thigh or calf, which indicates that the 
effect of the veteran's hip disorder on his functional 
abilities is negligible.  Also, the motor strength in the 
lower extremities is normal.  He does not receive regular 
treatment for his hip disorder, nor has he required physical 
therapy.

Although the veteran has difficulty straightening up after 
standing, this reflects a minimal level of functional loss 
consistent with a 10 percent disability rating.  There is no 
evidence that the veteran's right hip disorder has interfered 
with his occupational capabilities in any manner.  In this 
case, in light of the lack of objective findings, the 10 
percent disability rating for, at most, slight impairment of 
the right hip adequately compensates the veteran for level of 
his pain and for any increased level of functional loss and 
pain which may occur during flare-ups, such as with standing.  
Since the veteran's limitation of motion is very slight, in 
conjunction with the lack of objective findings, any 
additional disability rating for painful motion, beyond that 
already granted by the RO, is not warranted.

Based on the medical evidence, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his right hip condition.  His overall disability 
attributable to the right hip condition is not of a moderate 
degree.  His right hip disorder has resulted in only slight 
limitation of motion of the right hip with no other objective 
evidence of disability.  There is no reasonable doubt on this 
matter that could be resolved in the veteran's favor. 

B.  Left knee

The veteran's left knee disorder is currently evaluated under 
Diagnostic Code 5299-5259 as zero percent disabling.  His 
service-connected disorder is that of residuals of a left 
knee injury, currently in postoperative status, which does 
not have a specific diagnostic code.  As discussed above, his 
condition is therefore rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20 and 4.27 (1999).  In this case, the 
veteran's service-connected left knee condition is rated 
analogous to removal of semilunar cartilage of the knee under 
Diagnostic Code 5259.  The only disability rating available 
under Diagnostic Code 5259 is 10 percent, and that requires 
symptomatic removal of semilunar cartilage of the knee.  

Since the veteran's left knee disorder does not have a 
specific diagnostic code, the Board will consider whether 
evaluation of his disability might be more appropriate under 
other diagnostic codes pertaining to knee disorders.  
Diagnostic Code 5256 for ankylosis of the knee provides a 30 
percent disability rating where the knee is ankylosed in full 
extension or in slight flexion between zero and 10 degrees; a 
40 percent disability rating where the knee is ankylosed in 
flexion between 10 and 20 degrees; a 50 percent disability 
rating where the knee is ankylosed in flexion between 20 and 
45 degrees; and a 60 percent disability rating for extremely 
unfavorable ankylosis where the knee is ankylosed in flexion 
at an angle of 45 degrees or more.  

Diagnostic Code 5257 for other impairment of the knee 
provides a 10 percent disability rating for slight impairment 
of the knee with recurrent subluxation or lateral 
instability; a 20 percent disability rating for moderate 
impairment of the knee with recurrent subluxation or lateral 
instability; and a 30 percent disability rating for severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  Subluxation of the patella is "incomplete or 
partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a maximum disability rating of 20 percent.

The criteria for evaluating limitation of flexion or 
extension of the leg are given at Diagnostic Codes 5260 and 
5261.  Flexion limited to 60 degrees is noncompensable under 
Diagnostic Code 5260.  A compensable evaluation of 10 percent 
requires flexion limited to 45 degrees.  Limitation of 
extension to five degrees is noncompensable under Diagnostic 
Code 5261, and extension limited to 10 degrees is required 
for a 10 percent evaluation.  

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.

Diagnostic Code 5003 for degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5256 through 
5263 (1999).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (1999).  In the absence of 
limitation of motion, a 10 percent disability rating is 
assigned under Diagnostic Code 5003 where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, and a 20 percent disability rating 
is assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  These 10 and 
20 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.

The Board concludes that the veteran is entitled to a 10 
percent disability rating, and no higher, for his left knee 
condition.  First, based on his complaints of painful motion, 
his disability could reasonably be classified as 
"symptomatic" under Diagnostic Code 5259.  Second, there 
are objective findings supporting a conclusion that he has a 
slight overall level of impairment of the left knee.  VA 
regulations define normal range of motion for the knee as 
extension to zero degrees and flexion to 140 degrees.  
38 C.F.R. § 4.71 (1999).  The VA examination in 1998 showed 
no limitation with extension and slight (i.e., 5 degrees) 
limitation with flexion.  Such limitation of motion is not 
compensable under Diagnostic Codes 5260 or 5261.  However, x-
rays have shown minimal degenerative changes about the left 
patellofemoral joint space.  Diagnostic Code 5003 provides a 
10 percent disability rating for a major joint affected by 
limitation of motion where the limitation is not compensable 
under the appropriate diagnostic codes.  The Board therefore 
concludes that the criteria for a 10 percent disability 
rating for the veteran's left knee disorder have been met.  

The Board considered assigning the veteran a disability 
rating higher than 10 percent under the diagnostic codes 
listed above.  He does not meet the criteria for a 20 percent 
evaluation under Diagnostic Code 5003 since he is not 
service-connected for more than one major joint affected by 
arthritis.  The medical evidence does not indicate that his 
left knee is ankylosed, and it is clear that the knee is not 
immobilized since he has the ability to move it from zero to 
135 degrees.  Therefore, the criteria for an increased rating 
under Diagnostic Code 5256 have not been met.

There is no medical evidence of subluxation of the knee or of 
any laxity or instability of the left knee.  The VA 
examination in 1998 indicated that the veteran's left knee is 
stable.  Since there is no objective evidence of subluxation 
or instability of either knee, the preponderance of the 
evidence is against assignment of an increased disability 
rating under Diagnostic Code 5257.
 
There is no evidence in this case of dislocation of the 
semilunar cartilage of the left knee.  There is also no 
evidence of malunion of the left tibia and fibula.  
Therefore, the criteria for an increased rating under 
Diagnostic Codes 5258 and 5262 have not been met.  As 
discussed above, the criteria for a compensable rating based 
on limitation of flexion have not been met, and the veteran 
does not have limitation of extension.  Therefore, the 
criteria for an increased rating under Diagnostic Codes 5260 
and 5261 have not been met.

The veteran's level of left knee impairment is no more than 
slight.  His limitation of flexion is only five degrees.  
There is no evidence of symptoms such as impaired gait, 
impaired muscle strength, or muscle atrophy, which indicates 
that the effect of the veteran's left knee disorder on his 
functional abilities is negligible.  He does not receive 
regular treatment for his knee disorder, nor has he required 
physical therapy.  He does not require assistive devices for 
ambulation, nor does he regularly wear a brace for the left 
knee.  There is nothing in the medical records showing 
findings that would support an evaluation higher than the 10 
percent granted in this decision.  The 10 percent disability 
rating for, at most, minimal overall impairment adequately 
compensates the veteran for his pain and for any occasional 
functional loss he may experience during flare-ups.


ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of right hip injury, avulsion fracture of the 
acetabulum, is denied.

Entitlement to a 10 percent disability rating, and no higher, 
for residuals of left knee injury, postoperative, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

